    Case: 1:19-cv-02339 Document #: 11 Filed: 05/13/19 Page 1 of 3 PageID #:75




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


JOHN BONELL, individually and on behalf of a   )
class of similarly situated individuals,       )
                                               )
                    Plaintiffs,                )   Case No. 1:19-cv-02339
                                               )
             v.                                )
                                               )   Honorable John Robert Blakey
COFFEE MEETS BAGEL, INC., a Delaware           )
corporation,                                   )
                                               )
                    Defendant.                 )
                                               )

     DEFENDANT COFFEE MEETS BAGEL, INC.’S MOTION TO DISMISS AND
       MOTION TO TRANSFER PLAINTIFF’S CLASS ACTION COMPLAINT
     Case: 1:19-cv-02339 Document #: 11 Filed: 05/13/19 Page 2 of 3 PageID #:76




       Defendant Coffee Meets Bagel, Inc. (“CMB”) hereby moves to dismiss Plaintiff’s Class

Action Complaint for failure to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6) or, in the alternative, to transfer Plaintiff’s case to the District of Delaware pursuant to

28 U.S.C. 1404.

       In support of its motion, CMB submits, contemporaneously herewith, its Memorandum

of Points and Authorities, the Declaration of David Miller in Support of CMB’s Motion to

Dismiss and Motion to Transfer Plaintiff’s Class Action Complaint and all exhibits thereto.

       WHEREFORE, CMB respectfully requests that the Court enter an order dismissing

Plaintiff’s Class Action Complaint with prejudice or, in the alternative, transferring Plaintiff’s

case to the District of Delaware, and for any other relief this Court deems appropriate.

Dated: May 13, 2019
                                                         /s/ Steven P. Mandell
                                                         Steven P. Mandell

                                                       Steven P. Mandell (ARDC # 6183729)
                                                       MANDELL MENKES LLC
                                                       1 N. Franklin, Suite 3600
                                                       Chicago, Illinois 60606
                                                       Telephone: (312) 251-1000
                                                       Facsimile: (312) 251-1010

                                                       Attorneys for Defendant
                                                       Coffee Meets Bagel, Inc.


Of Counsel:

Tyler Newby
Matthew Becker
FENWICK & WEST LLP
555 California Street, 12th Floor
San Francisco, CA 94104
Telephone: (415) 875-2300
Facsimile: (415) 281-1350




                                                   1
     Case: 1:19-cv-02339 Document #: 11 Filed: 05/13/19 Page 3 of 3 PageID #:77




                              CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that a true and correct copy of DEFENDANT

COFFEE MEETS BAGEL, INC.’S MOTION TO DISMISS AND MOTION TO

TRANSFER was served via electronic filing on May 13, 2019, on the following party of record:

                            Eugene Y. Turin
                            David L. Gerbie
                            Jad Sheikali
                            MCGUIRE LAW, P.C.
                            55 W. Wacker Drive, 9th Fl.
                            Chicago, IL 60601
                            eturin@mcgpc.com
                            dgerbie@mcgpc.com
                            jheikali@gmail.com
                            Counsel for Plaintiff


                                                 /s/ Steven P. Mandell
                                                   Steven P. Mandell




                                             2
